—Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 17, 2001, which denied and dismissed the petition, brought pursuant to CPLR article 78, to, inter alia, set aside a resolution of respondent Board of Standards and Appeals dated January 9, 2001, granting an amendment to a previously granted zoning variance to allow respondent Sacred Heart to erect an 85 foot high, 3268 square foot tower to be located in a portion of the side yard between the school’s buildings located at 1 and 9 East 91st Street in Manhattan, unanimously affirmed, without costs.
*127Inasmuch as there was a rational basis for the determination of respondent Board of Standards and Appeals that respondent Sacred Heart School’s application to modify its variance sought only a minor modification in the previously approved variance, the decision of the Board of Standards and Appeals to consider the variance as amended without requiring Sacred Heart to file a new variance application was not arbitrary and capricious, and was thus properly left undisturbed by Supreme Court (see, CPLR 7803; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; accord, Matter of SoHo Alliance v New York City Bd. of Stds. & Appeals, 95 NY2d 437, 440). In addition, since Sacred Heart’s variance was initially granted upon the requisite findings that the standards set forth in New York City Zoning Resolution § 72-21 had been satisfied, and the proposed amendment to the variance was properly found to be of minor consequence, respondent Board properly approved the amended variance on a less rigorous showing than would have been required had the application before it been for an entirely new variance (see, Matter of Red House Farm v Zoning Bd. of Appeals of Town of E. Greenbush, 234 AD2d 770, 771).
We have considered petitioners’ remaining arguments and find them unavailing. Concur—Williams, P.J., Nardelli, Saxe and Marlow, JJ.